Wilde J.
delivered the opinion of the Court. This case comes before us on exceptions to the report of the master; and two general questions raised by the exceptions and by the bill and answer, have been discussed by counsel and submitted to the consideration of the Court. The first and principal question is, whether the plaintiff is entitled to the possession, use, and improvement of the real estate which she claims under the will of her father, and which was devised in trust for her to the defendant and another trustee since deceased. The second question is, whether the defendant’s, account, as allowed by the master, be correct.
The first question depends on the construction of the will of Gad Root, the plaintiff’s father, by which certain real estates were devised in trust to the defendant, and the other trustee now deceased, the use and improvement of which was directed to be applied to the comfortable maintenance of his three children, the plaintiff and her two brothers, Asher and Theodore, so long as they should respectively live. And then follows a clause in the will on which the plaintiff founds her claim for the possession and improvement of one third part of the devised premises. This clause is in the words following : ct And it is further my will, that so long as each of my children shall be industrious and economical, those so continuing shall have and be entitled to the use and improve ment each of one third of the real estate so given in trust as aforesaid, and be entitled to all each shall respectively raise by virtue of their improvement of said property.” In reference to this clause, evidence was admitted by the master to prove, that, before the decease of the testator, and ever after, Grace, Asher, and Theodore were weak minded, with little *494intellectual capacity, and incompetent and unskilful to manage, with ordinary prudence and discretion, the common concerns of life, and that this weakness had been of long standing ; but whether it was a natural infirmity, or was induced by long habits of intemperance, in which they had indulged themselves, did not appear. To the admission of this evidence the plaintiff’s counsel excepted ; and they contend that the plaintiff’s capacity or want of capacity, and her intemperate habits, can have no effect on the construction of the above clause in the will; that whatever her capacity and habits may have been, they were known to the testator, and as he has not made her right of possession to depend on her capacity, or habits of temperance or intemperance, the evidence of all such matters is irrelevant, and that the inquiry should be confined to her habits of industry and economy.
This, however, we think would be giving a too strict and literal construction to the will, which would defeat the object of the trust, and expose the property to waste. The will is to be so construed as to effectuate the general intention of the testator. The intention was to secure the property, not only against alienation, but against waste and injury by the cestui que trusts, and it cannot be supposed that it was intended that they should have possession of the property, if it would thereby be exposed to waste and dilapidation.
But if we were to adopt the most strict and literal construe tian of the will, we should still consider the evidence objected to material. Incapacity and habits of intemperance are in consistent with habits of industry and economy. At least, the proof of the plaintiff’s incapacity and habits of intemperance has a tendency to show, that no reliance can be placed upon her industry and economy. We are therefore of opinion, that the evidence of the plaintiff’s incapacity to manage with ordinary prudence and discretion the common concerns of life, and of her habits of intemperance, was rightly admitted by the master ; and taking into consideration the whole evidence reported, we are satisfied, that the claim of the plaintiff as to her possession and improvement of the real estate held by the defendant in trust, ought not to be allowed
*495Fn regard to the account for rents and profits, we think it correctly stated.
It is objected that no allowance should have been made for the improvements of the Hill lots ; but it is admitted, that the improvements were necessary and were judiciously made ; and it is clear, that the plaintiff is not entitled to the increased rents until the expenses are first refunded. Without the improvements the rents would be very trifling, and it was for the benefit of the plaintiff that the improvements were made.
It was also objected, that the defendant should have leased the property for the most it would bring, or should be allowed nothing for his expenditures and trouble ; but we know of no principle of equity, that will sustain this objection. A trustee cannot become a purchaser of the trust estate, but there is no reason why he should not occupy it, if he accounts for the rents, and to the amount the Court may consider reasonable.
In relation to the wood lot it is reported, that the old and decaying wood might have been selected and cut off, without any material injury to the lot. The trustee contends, that he was not authorized to cut any wood for the benefit of the plaintiff, except it was necessary to be used by her, or was necessary, for her support. We do not however decide the point on this ground. For, admitting that the defendant might have safely cut down the decaying wood, yet as he acted in good faith, and might doubt his authority, and the proceeds of the sale of the wood would have been very trifling, we do not think he ought to be charged with a breach of trust in this respect. When a trustee acts according to his best judgment, he ought to be protected, although he may make some trifling mistakes in doubtful matters

Exceptions overruled